FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 18 are rejected as being indefinite as the recited limitation "an air-to-liquid ratio is determinable based on the presence of an air bubble within said interior and visible through said viewing dome" is confusing. Is the visual indication a marking? One of ordinary skill in the art fails to ascertain how the air-to-liquid ratio is determinable based on the presence of just an air bubble. Further, it is not clear how the air bubble is used to inspect the brake caliper. The examiner turns to the originally filed specification and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 2-7 and 9-14 are rejected as they fail to correct the problem of claims 1 and 8 from which they depend.
Claim 15 is rejected as being indefinite as the recited limitation "a respective brake caliper inspection apparatus" in line 3, is confusing. It is not clear which brake is the applicant referring to with “a respective brake caliper inspection apparatus” since no such apparatus is mentioned earlier. Is there a plurality of brake caliper inspection apparatus? Further, it is not clear how the inspection is conducted by using the respective brake caliper inspection apparatus. Furthermore, it is not clear how the respective brake caliper inspection apparatus is connected to the filling apparatus. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 16-20 are rejected as they fail to correct the problem of claim 15 from which they depend.
Claim 18 is rejected as being indefinite as the recited limitation "at least one of the respective brake caliper inspection apparatuses" in line 6, is confusing. The claim indicates that there are a plurality of the respective brake caliper inspection apparatuses in claim 15 from which claim 18 depends. However, claim 15 does not disclose a plurality of the respective brake caliper inspection apparatuses. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn (US 6,269,682 B1, previously cited).
As best understood, regarding Claim 1, Vaughn teaches a brake component inspection apparatus (col.1; lines 6-7, Fig.1-2,8A) comprising: a housing (fig.1; element 10) comprising: an interior (fig.1; element 12); and a plurality of ports (fig.1; elements 20-25) that provide access to said interior (shown in fig.1,8A); and a plurality of components (fig.2; elements “PS”, 50, 51) each coupled to a respective port of said plurality of ports (col.5; lines 61-62 discloses that the transducer “PS” monitors the pressure at the source port 20. Col.6; lines 58-59 discloses that the system may include a plurality of additional transducers), said plurality of components comprising: a sensor (fig.2; element “PS”) configured to monitor a gauge pressure within said interior (col.5; lines 61-62); a nozzle (fig.1; element 20, the port performs as a nozzle) configured to channel fluid into and out of said interior (through ports 20-25 as shown in fig.1); 
Vaughn does not explicitly teach a caliper and the display or viewing dome configured to provide a visual indication of an air-to-liquid ratio within said interior based on the presence of an air bubble within said interior.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Vaughn to arrive at the instant invention because the test device is for brake equipment and it is known in the art that the brake caliper is a part of the brake equipment. Thus, one of ordinary skill in the art would be motivated to use the test device for brake equipment to test a brake caliper inspection apparatus since the brake caliper is a brake equipment component and similarly it would test the brake caliper. Further, no significant weight was given to the preamble, as that only suggests an intended use. As to the viewing dome, one of ordinary skill in the art would be motivated to use Vaughn’s display as the viewing dome since this would precisely provide appropriate information regarding the fluid or liquid in the housing. Furthermore, no significant weight is given to the function of the viewing dome since the function of the viewing dome is not significantly contributing to the inspection of the brake caliper, as cited in the claim.

As best understood, regarding Claim 8, Vaughn teaches a brake caliper inspection system (col.1; lines 6-7, Fig.1-2,8A) comprising: a plurality of brake equipment inspection apparatuses (col.1; lines 6-7) each configured to be coupled in flow communication with a brake equipment in a vehicle, wherein each brake equipment inspection apparatus comprises: a housing (fig.1; element 10) comprising: an interior (fig.1; element 12); and a plurality of ports (fig.1; elements 
Vaughn does not explicitly teach a caliper and the display or viewing dome configured to provide a visual indication of an air-to-liquid ratio within said interior based on the presence of an air bubble within said interior.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Vaughn to arrive at the instant invention because the test device is for brake equipment and it is known in the art that the brake caliper is a part of the brake equipment. Thus, one of ordinary skill in the art would be motivated to use the test device for brake equipment to test a brake caliper inspection apparatus since the brake caliper is a brake equipment component and similarly it would test the brake caliper. Further, no significant weight was given to the preamble, as that only suggests an intended use. As to the viewing dome, one of ordinary skill in the art would be motivated to use the function of the viewing dome is not significantly contributing to the inspection of the brake caliper, as cited in the claim.

As best understood, regarding Claim 15, Vaughn teaches a method of inspecting a brake system in a vehicle (col.1; lines 6-7, Fig.1-2,8A), said method comprising: coupling a respective brake caliper inspection apparatus in flow communication with each brake caliper in the vehicle (col.4; line 61- col.5; line 9); pressurizing the brake system with a filling apparatus (col.5; lines 7-8, col.5.; line 63- col.6; line 6); and monitoring a gauge pressure (fig.2; element “PS”) within each brake with the brake inspection apparatus (col.6; lines 40-49, col.5; lines 55-61). 
Vaughn does not explicitly teach a caliper, instead Vaughn teaches a test method for brake equipment. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Vaughn art as a general teaching to arrive at the instant invention because the test device for brake equipment. Thus, one of ordinary skill in the art would be motivated to use the test device for brake equipment to test a brake caliper inspection apparatus since the brake caliper is a brake equipment. 

Regarding Claims 2 and 9, the apparatus in accordance with Claims 1 and 8 is taught by Vaughn.
Vaughn does not explicitly teach that said plurality of components are removably coupled to said plurality of ports. 


Regarding Claims 3 and 10, the apparatus in accordance with Claims 1 and 10 is taught by Vaughn.
Vaughn further teaches that said housing comprises flanged side walls at said plurality of ports (shown in fig.1,8A), said plurality of components each comprising a flanged side wall configured to mate with one of said flanged side walls of said housing (col.4; line 61- Col.5; line 9). 

Regarding Claims 5 and 12, the apparatus in accordance with Claims 1 and 8 is taught by Vaughn.
Vaughn further teaches that said nozzle comprises a first end coupled to said housing, and a second end having a threaded attachment feature (shown in fig.1, 8A). 

Regarding Claim 16, the method in accordance with Claim 15 is taught by Vaughn.
Vaughn further teaches regarding holding the brake system under seal for a predetermined duration, wherein monitoring the gauge pressure comprises determining variations in the gauge pressure over the predetermined duration (col.6; lines 40-49 and col.9; line 60-col.10; line 16 disclose that the valves are closed or sealed for a predetermined time). 
Regarding Claim 17, the method in accordance with Claim 15 is taught by Vaughn.
Vaughn further teaches wherein pressurizing the brake system comprises using the filling apparatus to pressurize the brake system over one of a filling cycle (col.1; lines 37-41) or a vacuum cycle (col.3; lines 33-38 discloses the process to empty), wherein monitoring a gauge pressure comprises determining if the gauge pressure within the brake system reaches a predetermined threshold after the filling cycle or the vacuum cycle is complete (col.11; lines 30-31). 

Regarding Claim 19, the method in accordance with Claim 15 is taught by Vaughn.
Vaughn further teaches that pressurizing the brake system comprises forming a vacuum within the brake system (col.3; lines 33-38 discloses the process to empty). 

Regarding Claim 20, the method in accordance with Claim 19 is taught by Vaughn.
Vaughn further teaches that pressurizing the brake system comprises filling the brake system with a predetermined volume of fluid after the vacuum is formed (col.1; lines 37-41).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn as applied to claims 3 and 8 above, and further in view of Ogerly et al. (US 8,936,053 B2, cited by the applicants, “Ogerly”).
Regarding Claim 4, the apparatus in accordance with Claim 3 and 10 is taught by Vaughn.

However, Ogerly teaches a brake fill tool for filling a brake housing in a braking system on a vehicle includes a nozzle housing having a nozzle for filling a reservoir chamber of the brake housing comprising a pressurized sealing mechanism 100 connected to the nozzle housing 20 for selectively sealing the nozzle housing 20 to the brake housing 12 after the manual clamping mechanism 60 clamps the nozzle housing 20 to the brake housing 12 (col.5; lines 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ogerly’s sealing and clamping in the system of Vaughn since this would precisely sealed connection between the housing and the ports. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn as applied to claim 1 and 8 above, and further in view of Patil et al. (US 2013/0276217 A1, previously cited, “Patil”)
Regarding Claims 6 and 13, the apparatus in accordance with Claims 1 and 8 is taught by Vaughn.
Vaughn does not explicitly teach that said viewing dome comprises a marking configured to define a visual threshold for the air bubble that is viewable within said interior when said viewing dome is in a predetermined orientation. 
However, Patil teaches a low pressure warning device where a calibration mark or point on the second tubular component 126, for example by providing a viewing window 138, in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Patil’s teaching in the system of Vaughn since the viewing window with calibrated marking is known in the art.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn as applied to claims 1 and 8 above, and further in view of Kimura et al. (US 6,305,228 B1, previously cited, “Kimura”).
Regarding Claims 7, the apparatus in accordance with Claims 1 and 8 is taught by Vaughn.
Vaughn does not explicitly teach that said sensor is configured to monitor a positive gauge pressure and a negative gauge pressure within said interior. 
However, Kimura teaches a pressure sensor device which is configured to monitor a positive gauge pressure and a negative gauge pressure within said interior (col.3; lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kimura’s sensor in the system of Vaughn since the sensor type is known which measures both the negative and positive pressure states precisely.

Allowable Subject Matter
Claim 18 that is depended on claim 15 would be allowable if – 
(i) amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and


Response to Arguments
Applicant's arguments filed on 12/01/2020 with respect to claims 1-20 have been fully considered but they are not persuasive. 
Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn. However, upon further consideration, the currently amended claims raise new issues which are rejected under 35 U.S.C. 112(b).
(a) With regards to claim rejections of claims 1-14 and 18 under 35 U.S.C. 112(b) applicant argues in page 7:
“Claims 1 and 8 are amended herein to recite “a viewing dome that is transparent to provide a view into said interior.” In addition, Claims 1, 6, 8, 13, 15, and 18 are amended herein to recite “air-to-liquid ratio” rather than “air-to-fluid ratio.” Claims 2-7 depend from independent Claim 1, and Claims 9-14 depend from independent Claim 8. Accordingly, Claims 1-14 and 18 particularly point out and distinctly claim the subject matter the inventor regards as the invention.”

(b) With regards to claim rejection of claims 1-3, 5, 8-10, 12, 15-17, 19, and 20 under 35 U.S.C. 103 applicant argues in page 8: 
“Vaughn does not describe or suggest a brake caliper inspection apparatus, as is recited in Claim 1. More specifically, Vaughn does not describe or suggest an apparatus that includes a viewing dome that is transparent to provide a view within said interior such that an air-to-liquid ratio is determinable based on the presence of an air bubble within the interior and visible through the viewing dome. Rather, in contrast, Vaughn discloses a portable housing unit having opaque side walls that do not provide an interior view of the housing. In addition, the electronic display on the housing unit only displays information thereon, and likewise does not provide an interior view of the housing. Accordingly, Claim 1 is submitted to be patentable over Vaughn.
Claim 2, 3, and 5 depend from independent Claim 1, and are submitted to be patentable for at least the same reasons as Claim 1.
Claim 8 includes substantially the same recitations as Claim 1, and is submitted to be patentable for at least the same reasons as Claim 1. Claims 9, 10, and 12 depend from 

(c) With regards to claim rejection of claim 15 under 35 U.S.C. 103 applicant argues in pages 8-9: 
“Vaughn does not describe or suggest a method of inspecting a brake system in a vehicle, as is recited in Claim 15. More specifically, Vaughn does not describe or suggest a method that includes coupling a respective brake caliper inspection apparatus in flow communication with each brake caliper in the vehicle. Rather, in contrast, Vaughn discloses independently coupling the ports of a single portable housing unit between a source of pressurized air and the brake system of a railroad car.”

The examiner respectfully disagrees. 
The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements to overcome the rejection under 35 U.S.C. §112(b) may be found in MPEP § 2173.02. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I).
As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”
As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 

Examiner’s explanation:
(a) The examiner respectfully disagrees. All the issues raised in the previous office action are not addressed in the remarks. It is not clear how the visual indication works and how it is used to inspect the brake caliper. Thus, the rejection under 35 U.S.C. §112(b) is maintained.
(b) As to arguments regarding rejections of claims 1 and 8, examiner respectfully disagrees applicant’s arguments. First, the brake caliper inspection apparatus is introduced in the preamble, and nowhere in the body of the claim 1 is it disclosed that the caliper is connected to any other parts/elements. Second, caliper is a part of a brake system as disclosed in the arts recorded in the “Conclusion.” Vaughn art is an analogous art since Vaughn discloses a system/method to inspect brake system. As to the viewing dome, it is not disclosed in the claim how it is contributing to the inspection of the brake caliper inspection. Thus, no significant weight is given to the function of the viewing dome since the function of the viewing dome is not significantly contributing to the inspection of the brake caliper, as cited in the claim. Similar arguments are applicable to Claim 8. Thus, the rejection under 35 U.S.C. §103 with Vaughn art is still applicable.
(c) As to arguments regarding rejection of claim 15, examiner respectfully disagrees. First, it is not clear which brake is the applicant referring to with “a respective brake caliper inspection apparatus” since no such apparatus is mentioned in the claim earlier. To justify such claim language, there must be a plurality of brake caliper inspection apparatuses in the claim which are not disclosed. Further, it is not clear how the inspection is conducted by using the respective brake caliper inspection apparatus and the filling apparatus. Second, as best understood, Vaughn discloses a method of inspecting a brake system in a vehicle, in this instance 
For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.
	
Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Kurosaki et al. (US 2007/0029875 A1) discloses a brake pressure controller for vehicle comprising he brake pressure sensor 40 is a sensor for detecting a brake pressure in each caliper C provided on each wheel T, and is provided by one for each caliper C. The brake pressure sensors 40 are connected to the brake pressure controller 50, whereby the brake pressure controller 50 can acquire all brake pressures applied to the four wheels T [0033].
Yasukawa et al. (US 2017/0021895 A1) discloses a brake inspection device comprising a brake lever associated with a brake caliper (Fig.3, [0067]-[0068]; [0100]).
Switzer et al. (US 2015/0068851 A1) discloses an electronic stroke sensor for air disc brake with inspection port which provides access for a visual sensor and a pressure sensor for identifying a condition of the brake actuator and for identifying a condition of the air tight enclosure. The sensor port provides the ability to visually inspect the caliper without entirely disassembling the air disk braking system [0010].

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                                                                                                                                /SUMAN K NATH/Primary Examiner, Art Unit 2861